Grant, J.
(after stating the facts). 1. It is urged that the demurrer is special, and that an appeal will not lie from the order overruling it, under the case of Taylor v. Taylor, 87 Mich. 64 (49 N. W. 519). This question was raised by a motion to dismiss the appeal for that reason, and the motion was denied. It is therefore res judicata.
2. If this were purely an injunction bill, there would be much force in the contention of the learned counsel for the defendants. But it is essentially a bill of peace, as defined in 3 Enc. PI. & Prac. 556, and Sharon v. Tucker, 144 U. S. 542 (12 Sup. Ct. 720). It alleges certain property rights in the complainant; that the defendants cleny these rights, and assert hostile rights in themselves; and that they have no foundation in fact or law for such denial and assertion. If complainant can, by proofs, establish its title to these property rights, it would follow that defendants should be enjoined from interfering with the use of such property rights by complainant. The case presented by the bill is similar to that of threatened and continued trespasses to land. The complainant in such cases must allege and prove his title to the land. Having established his title, the court will then inquire whether the defendant has threatened to commit trespasses thereon, and intends to carry his threats into execution. If the court so finds, an injunction will be granted. So complainant in this case asserts in its bill title to a ritualistic book of procedure, the right to use the same in other States, Territories, and foreign countries, the amendment of its articles of association for that purpose, and a mere license to the defendant association to use it. It avers not only threats made, but *334overt acts already taken, by defendants to prevent this use of its property by complainant, and consequent irreparable injury. It also avers that defendants claim the exclusive right to the ritual. The demurrer admits these allegations to be true. The principal reason urged against the bill is that these allegations as to title, right of use, and amendments are conclusions of law, and that the pleader should have stated the facts on which they are based. The facts are sufficiently averred. It was not necessary to aver the proofs. The pleader has asserted in his bill that complainant has duly amended its articles of association. This is an assertion of a fact of which the amendments and the corporate action to make them will be the evidence. Even if Act No. 119, Pub. Acts 1893 (chapter 212, 2 Comp. Laws), does not authorize complainant to amend its articles of association, the general statute authorizing such amendment does. 3 Comp. Laws, § 8533; Detroit Chamber of Commerce v. Secretary of State, 109 Mich. 691 (67 N. W. 897).
The jurisdiction of the court to enjoin defendants from prosecuting suits in other States and countries is not denied by counsel. Their sole claim is that the bill makes no case for interference. The principle of the jurisdiction in such cases is stated by Mr. Justice Story in his Equity Jurisprudence (sections 899, 900). Not only does the bill aver that many suits are threatened, but that defendants have already made preparations to put these threats into execution. The case thus made is one for the interposition of a court of equity, under the rule established by many cases. A landowner, whose trees or houses are threatened with destruction by trespasses, is not required to wait till a trespass has been committed and injury done; neither is he required to wait till a stream has been diverted to his injury. Courts of equity will give him a remedy by injunction. Stone v. Lumber Co., 59 Mich. 24 (26 N. W. 216); Boston, etc., R. Corp. v. Salem, etc., R. Co., 2 Gray, 1; 1 High, Inj. § 18; Smyth v. Ames, 169 U. S. 517 (18 Sup. Ct. 418); Newaygo Manfg. Co. v. Railway Co., 64 Mich. 114 (30 N. W. 910).
*335“The principle of injunctive relief against a tort is that, whenever damage is caused or'threatened to property, admitted or legally adjudged to be the plaintiff’s, by an act of the defendant, admitted or legally adjudged to be a civil wrong, and such damage is not adequately remediable at law, the inadequacy of the remedy at law is a sufficient equity, and will warrant an injunction against the commission or continuance of the wrong.” Adams, Eq. 207.
The same principle controls the present case. The averments of the bill are sufficient to put the defendants to an answer.
Decree affirmed, with costs, and the case remanded for further proceedings.
Hooker, C. J., Moore and Montgomery, JJ., concurred. Long, J., took no part in the decision.